




































CANADIAN PACIFIC RAILWAY LIMITED






DIRECTORS’ DEFERRED SHARE UNIT PLAN


AS AMENDED WITH EFFECT AS OF JULY 1, 2013










--------------------------------------------------------------------------------




Section 1
Interpretation

1.1    Purpose
The purposes of the Plan are:
(a)
to promote a greater alignment of interests between directors of CPRC and the
Company and the shareholders of the Company;

(b)
to provide a compensation system for directors that is reflective of the
responsibility, commitment and risk accompanying board membership;

(c)
to assist the Company and CPRC to attract and retain individuals with experience
and ability to act as directors; and

(d)
to allow directors of CPRC and the Company to participate in the long-term
success of the Company.

1.2    Definitions
As used in the Plan, the following terms have the following meanings:
(a)
“Account” has the meaning ascribed thereto in Section 3.4;

(b)
“Affiliate” means an affiliate of either of the Company or CPRC as that term is
defined in paragraph 8 of Canada Revenue Agency’s Interpretation Bulletin
IT-337R4, Retiring Allowance;

(c)
“Beneficiary” means an individual who, on the date of an Eligible Director’s
death, is the person who has been designated in accordance with Section 5.7 and
the laws applying to the Plan, or where no such individual has been validly
designated by the Eligible Director, or where the individual does not survive
the Eligible Director, the Eligible Director’s legal representative;

(d)
“Board” means those individuals who serve from time to time as the Board of
Directors of the Company;

(e)
“Committee” means the Corporate Governance and Nominating Committee of the
Board, or such other persons or other Committee of the Board or the Board of
Directors of CPRC, as may be designated by the Board;

(f)
“Company” means Canadian Pacific Railway Limited;

(g)
“Conversion Date” means, with respect to any Quarter, the date used to determine
the Fair Market Value for purposes of determining the number of DSUs to be
awarded in respect of that Quarter to an Eligible Director, which date shall be
the date recommended by the Committee and confirmed by the







--------------------------------------------------------------------------------




Board and which shall for the Quarter commencing on the effective date of the
Plan be the last day of that Quarter and thereafter shall generally be the last
day of each Quarter and, in any event, shall not be earlier than the first
business day, or later than December 31, of the year in respect of which the
DSUs are being provided;
(h)
“CPRC” means Canadian Pacific Railway Company;

(i)
Directors’ Annual Remuneration” means all amounts payable to an Eligible
Director by the Company and/or CPRC in respect of the services provided to
Company and/or to CPRC by the Eligible Director in a calendar year with respect
to one or more Quarters, including without limitation, as applicable (i) the
annual base retainer fee for serving as a director, (ii) the annual retainer fee
for serving as a member of a board committee, (iii) the annual retainer fee for
chairing a board committee, (iv) the fees for attending meetings of the board of
directors or board committees, but, for greater certainty, excluding amounts
received by an Eligible Director as a reimbursement for expenses incurred in
attending meetings;

(j)
“DSU” means a unit credited by the Company or CPRC to an Eligible Director by
way of a bookkeeping entry in the books of the Company or CPRC, as determined by
the Committee, and administered pursuant to the terms of the Plan, the value of
which, on a particular date, shall be equal to the Fair Market Value at that
date;

(k)
“Eligible Director” means all directors of the Company and CPRC who are not
otherwise employees of CPRC or any Affiliate, and who have not declined to
receive Directors’ Annual Remuneration;

(l)
“Entitlement Date” has the meaning ascribed thereto in Section 4.1;

(m)
“Fair Market Value” means, with respect to Eligible Directors who are residents
of Canada for purposes of the Income Tax Act (Canada), the TSX FMV, and with
respect to Eligible Directors who are not residents of Canada for purposes of
the Income Tax Act (Canada), the NYSE FMV;

(n)
“NYSE FMV” means, with respect to any particular date, the average closing price
of a Share on the New York Stock Exchange, or if the Shares are not listed on
the New York Stock Exchange, on such other stock exchange in the United States
on which the Shares are listed, or if the Shares are not listed on any stock
exchange, then on the over-the-counter market in the United States, on the ten
trading days prior to that date; rounded up to the nearest cent;

(o)
“Plan” means this Directors’ DSU Plan, as amended from time to time;







--------------------------------------------------------------------------------




(p)
“Post-2004 DSUs” means DSUs credited to the Account of an Eligible Director
under Section 3.2 or Section 3.3 on or after January 1, 2005 and prior to
January 1, 2014 and any additional DSUs credited to such Eligible Director’s
Account under Section 3.4 (before, on or after January 1, 2005) that are
attributable to DSUs credited to such Eligible Director’s Account under Section
3.2 or Section 3.3 on or after January 1, 2005 and prior to January 1, 2014;

(q)
“Pre-2005 DSUs” means DSUs credited to the Account of an Eligible Director under
Section 3.2 or Section 3.3 prior to January 1, 2005 and any additional DSUs
credited to such Eligible Director’s Account under Section 3.4 (before, on or
after January 1, 2005) that are attributable to DSUs credited to such Eligible
Director’s Account under Section 3.2 or Section 3.3 prior to January 1, 2005;

(r)
“Post-2013 DSUs” means DSUs credited to the Account of an Eligible Director that
are not Pre-2005 DSUs or Post-2004 DSUs;

(s)
“Quarter” means a fiscal Quarter of the Company or CPRC as the context requires,
which, until changed by the Company or CPRC, as the case may be, shall be the
three month period ending March 31, June 30, September 30 or December 31 in any
calendar year;

(t)
“Related Corporation” means a corporation related to the Company for the
purposes of the Income Tax Act (Canada) and, unless inconsistent with the
context, includes CPRC;

(u)
“Share” means a common share, without nominal or par value, of the capital stock
of the Company;

(v)
“Termination Date” means, with respect to an Eligible Director the earliest date
on which both of the following conditions are met: (i) the Eligible Director has
ceased to be employed by the Company, CPRC or any Affiliate for any reason
whatsoever; and (ii) the Eligible Director is not a member of the Board nor a
director of an Affiliate; provided that the Termination Date of a U.S. Eligible
Director shall be the date on which such Eligible Director has separated from
service, within the meaning of Section 409A of the Internal Revenue Code;

(w)
“TSX FMV” means, with respect to any particular date, the average closing price
of a Share on the Toronto Stock Exchange, or if the Shares are not listed on the
Toronto Stock Exchange, on such other stock exchange in Canada on which the
Shares are listed, or if the Shares are not listed on any stock exchange, then
on the over-the-counter market in Canada, on the ten trading days prior to that
date rounded up to the nearest cent; and







--------------------------------------------------------------------------------




(x)
“U.S. Eligible Director” means an Eligible Director who is subject to federal
income tax on his Directors’ Annual Remuneration under the “Internal Revenue
Code” of the United States of America.







--------------------------------------------------------------------------------






1.3    Effective Date
The effective date of the Plan, which was amended and restated as of July 1,
2013 is October 1, 2001.
1.4    Construction
In this Plan, all references to the masculine include the feminine; reference to
the singular shall include the plural and vice versa, as the context shall
require. If any provision of the Plan or part thereof is determined to be void
or unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof. Headings
wherever used herein are for reference purposes only and do not limit or extend
the meaning of the provisions contained herein. References to “Section” or
“Sections” mean a section or sections contained in the Plan unless expressly
stated otherwise.
1.5    Administration
The Committee shall, in its sole and absolute discretion: (i) interpret and
administer the     Plan; (ii) establish, amend and rescind any rules and
regulations relating to the Plan; (iii) have the power to delegate, on such
terms as the Committee deems appropriate, any or all of its powers hereunder to
the Chief Executive Officer of the Company or CPRC; and (iv) make any other
determinations that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems, in its sole and absolute discretion, necessary or
desirable. Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be conclusive and binding on the Eligible
Director and any other person claiming an entitlement or benefit through the
Eligible Director. All expenses of administration of the Plan as determined by
the Committee shall be borne by CPRC.
1.6    Governing Law
The Plan shall be governed by and construed in accordance with the laws of the
Province of Alberta and the federal laws of Canada applicable therein.
Section 2
Election Under the Plan

2.1    Payment of Annual Remuneration
Subject to Sections 2.2 and 3.3 and such rules, regulations, approvals and
conditions as the Committee may impose, an Eligible Director may elect to
receive his Directors’ Annual Remuneration in the form of DSUs or cash or any
combination thereof; provided that no such election shall be applicable for
Directors’ Annual Remuneration payable in respect of services provided in
calendar 2014 and subsequent years. For services provided in calendar 2014 and






--------------------------------------------------------------------------------




subsequent years, all Directors’ Annual Remuneration earned for such services
shall be provided 100% in the form of Post-2013 DSUs.
2.2    Method of Electing
2.2.1    To elect to receive all or some portion of a Directors’ Annual
Remuneration in respect of the year in which this Plan becomes effective in the
form of DSUs, the Eligible Director shall complete and deliver to CPRC an
initial written election by no later than 15 business days before the end of the
Quarter that includes the effective date of this Plan, which shall apply to the
Eligible Director’s Directors’ Annual Remuneration payable on and after the end
of such Quarter, subject to the provisions of this Section 2.2.1. An Eligible
Director may change the portion of his Directors’ Annual Remuneration to be
provided in the form of DSUs for subsequent years by completing and delivering
to CPRC a new written election by no later than the last business day of the
year preceding the first year in which the Directors’ Annual Remuneration that
is subject to the new election is earned. Where an individual becomes an
Eligible Director, other than a U.S. Eligible Director, during a calendar year,
such Eligible Director shall be entitled to make an initial written election in
accordance with Section 2.2.2 with respect to Directors’ Annual Remuneration
payable in respect of Quarters in the same calendar year commencing after the
date of the Eligible Director’s appointment or election to the Board or the
Board of Directors of CPRC and in respect of subsequent years. Such election
must be completed and delivered to CPRC no later than the last business day
preceding the Quarter in which such Directors’ Annual Remuneration that is
subject to the election first becomes payable. Where an individual becomes an
Eligible U.S. Director during a calendar year, such Eligible Director may make
an initial written election in accordance with Section 2.2.2 in respect of
Directors’ Annual Remuneration earned by the U.S. Eligible Director after the
date the election is made in the same year and in subsequent years. With respect
to the Directors’ Annual Remuneration earned in the year in which the individual
becomes a U.S. Eligible Director, such election shall not be effective to
require such Directors’ Annual Remuneration be provided in the form of DSUs if
(i) such election is not completed and delivered to CPRC within 30 days after
the individual becomes an Eligible Director; or (ii) the individual previously
participated in a plan maintained by the Company or CPRC that is a
“non-qualified deferred compensation plan” for purposes of Section 409A of the
Internal Revenue Code. Notwithstanding any of the foregoing, for services
provided in calendar 2014 and subsequent years, all Directors’ Annual
Remuneration earned for such services shall be provided 100% in the form of
Post-2013 DSUs, and no election to the contrary shall be effective.
2.2.2    For services provided prior to January 1, 2014, an Eligible Director
shall be entitled to elect on an irrevocable basis one of the following five (5)
options with respect to the payment of his Directors’ Annual Remuneration:
(i)
25% of the Eligible Director’s potential Directors’ Annual Remuneration in the
form of DSUs;







--------------------------------------------------------------------------------




(ii)    50% of the Eligible Director’s potential Directors’ Annual Remuneration
in the form of DSUs;
(iii)
75% of the Eligible Director’s potential Directors’ Annual Remuneration in the
form of DSUs;

(iv)
100% of the Eligible Director’s potential Directors’ Annual Remuneration in the
form of DSUs; or

(v)
such other percentage of the Eligible Director’s potential Directors’ Annual
Remuneration as is specified by the Committee in order to fulfill the Share
ownership requirements applicable to the Eligible Director (A) at the time of
the Eligible Director’s election, in the case of U.S. Eligible Directors or (B)
at the time for payment of such Directors’ Annual Remuneration, in the case of
all other Eligible Directors.(1) 

DSUs already granted to the Eligible Director pursuant to the Plan and Shares
owned by or for the benefit of the Eligible Director shall be taken into account
by the Committee in determining attainment of Share ownership requirements.
2.2.3    In the absence of a new election made in accordance with this Section
2.2, an Eligible Director’s latest election with respect to the percentage of
the Directors’ Annual Remuneration that is to be provided in the form of DSUs,
and cash (if applicable) shall continue to apply to all subsequent Directors’
Annual Remuneration payments to such Eligible Director until the Eligible
Director submits another written election in accordance with this section. An
Eligible Director’s election shall be irrevocable with respect to his Directors’
Annual Remuneration for the Quarter or year, as applicable, commencing
immediately following the date of the election and for any subsequent year
unless the Eligible Director makes a new election in accordance with this
Section 2.2 by the last business day of the year immediately prior to the first
year in which the Directors’ Annual Remuneration to which new election is
intended to apply is earned. Notwithstanding any of the foregoing, for services
provided in calendar 2014 and subsequent years, all Directors’ Annual
Remuneration earned for such services shall be provided 100% in the form of
Post-2013 DSUs, and no election to the contrary shall be effective.
2.2.4    Notwithstanding any election made by an Eligible Director under this
Section 2.2, the Committee may, in its sole direction, decline to award DSUs to
an Eligible Director who is not a U.S. Eligible Director on account of the
Eligible Director’s potential Directors’ Annual Remuneration or may require an
Eligible Director to receive such portion of his Directors’ Annual Remuneration
in respect of one or more years in DSUs as the Committee may specify in order to
fulfill the Share ownership requirements applicable to such Eligible Director at
the time for payment of such Directors’ Annual Remuneration; provided, however,
that the Committee shall not be permitted to exercise such discretion with
respect to U.S. Eligible Directors.(2)


1 [The ability of the director to change his or her share ownership in the
middle of the year would act indirectly as a change in the director’s deferral
election, which would violate 409A.]  


2 [The company cannot accelerate or delay a deferral election under 409A.]






--------------------------------------------------------------------------------




Section 3 Payment of Directors’ Annual Remuneration and Crediting of DSUs
3.1    Payment of Director’s Annual Remuneration
The portion of the Directors’ Annual Remuneration payable in respect of a
Quarter or other period within the year to which such Directors’ Annual
Remuneration relates shall be paid in cash (net of applicable withholdings) or
provided in the form of DSUs as set out in Section 3.2 as soon as practicable
after the last day of each Quarter or such other applicable period in respect of
which the Directors’ Annual Remuneration may be payable.
3.2    Elected and Provided DSUs
DSUs elected by an Eligible Director pursuant to the Plan or otherwise to be
provided to an Eligible Director pursuant to the Plan shall, subject to the
committee’s discretion under Section 2.2.4, be credited to the Eligible
Director’s Account as of the Conversion Date applicable for the Quarter or other
period to which the DSUs relate. The number of DSUs (including fractional DSUs)
to be credited to an Eligible Director’s Account as of a particular Conversion
Date shall be determined by dividing (i) the portion of the Director’s Annual
Remuneration for the applicable Quarter or other applicable period to be
satisfied by DSUs as elected by the Eligible Director pursuant to any of options
(i) through (iv) of Section 2.2.2 or as determined by the Committee pursuant to
option (v) of Section 2.2.2 or pursuant to Section 2.2.4 or otherwise, by (ii)
the Fair Market Value on the particular Conversion Date. DSUs credited pursuant
to this Section 3.2, Section 3.3 and Section 3.4 will be fully vested upon being
credited to an Eligible Director’s Account and the Eligible Director’s
entitlement to payment of such DSUs at his Termination Date shall not thereafter
be subject to satisfaction of any requirements as to any minimum period of
membership on the Board or on the board of directors of CPRC.
3.3    Additional DSUs
Subject to Section 3.6.2 and regardless of an Eligible Director’s election (if
any) under Section 2.2, the Committee may in its sole discretion grant
additional DSUs to an Eligible Director as additional compensation in respect of
services provided to the Company and/or CPRC by the Eligible Director and/or in
lieu of other director’s equity or equity related compensation. The Committee
shall determine the date(s) on which such DSUs may be granted and the date(s) as
of which such DSUs are credited to the Account of an Eligible Director.
3.4    Dividend Equivalents
On the payment date for dividends paid on Shares, an Eligible Director shall be
credited with dividend equivalents in respect of DSUs credited to the Eligible
Director’s Account as of the record date for payment of dividends. Such dividend
equivalents shall be converted into additional DSUs corresponding to the DSUs
then credited to the Eligible Director’s Account (including fractions thereof)
based on the Fair Market Value on the date such dividend equivalents are
credited.








--------------------------------------------------------------------------------




3.5    Eligible Directors’ Accounts
The Company or CPRC, as determined by the Board, shall maintain or cause to be
maintained in its books an account for each Eligible Director (“Account”)
recording at all times the number and type of DSUs standing to the credit of the
Eligible Director. Upon payment in satisfaction of DSUs credited to an Eligible
Director in the manner described herein, such DSUs shall be cancelled. A written
confirmation of the balance in an Eligible Director’s Account shall be mailed by
the Company or CPRC to the Eligible Director at least annually.
3.6    Adjustments and Reorganizations
3.6.1    In the event of any stock dividend, stock split, combination or
exchange of Shares, merger, consolidation, spin-off or other distribution (other
than normal cash dividends) of the Company’s assets to shareholders, or any
other change in the capital of the Company affecting the Shares, such
proportionate adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change, shall be made with respect to the number of
DSUs outstanding under the Plan.
3.6.2    Notwithstanding any other provision of the Plan, the value of each DSU,
as applicable, shall always depend on the value of shares of the Company or a
Related Corporation. No amount will be paid and no other benefit will be granted
to, or in respect of, an Eligible Director under the Plan, in order to
compensate for a downward fluctuation in the value of a Share.
Section 4 Termination of Service
4.1    Redemption of DSUs
Subject to Sections 4.2, 4.3 and 4.5, an Eligible Director may elect the date as
of which the DSUs credited to the Eligible Director’s Account shall be redeemed
(the “Entitlement Date”) by filing an irrevocable written election with CPRC no
later than November 15 of the calendar year commencing immediately after the
Eligible Director’s Termination Date. The Fair Market Value of the DSUs credited
to the Eligible Director’s Account as at the Entitlement Date, as may be
adjusted pursuant to Section 4.3 or Section 4.5, shall be redeemable by and
payable to the Eligible Director or the Eligible Director’s Beneficiary, as
applicable. The Fair Market Value of the DSUs redeemed by or in respect of an
Eligible Director shall, after deduction of any applicable taxes and other
source deductions required to be withheld, be paid by the Company or CPRC as a
lump sum in cash to the Eligible Director or the Eligible Director’s
Beneficiary, as applicable as soon as practicable after the Eligible Director’s
Entitlement Date.
4.2    Determination of Entitlement Date
4.2.1    The Entitlement Date elected by an Eligible Director (including a U.S.
Eligible Director) pursuant to Section 4.1 with respect to Pre-2005 DSUs shall
not be before the later of the date on which such election is filed with CPRC
and 30 days after the Eligible Director’s Termination Date and shall not be
later than December 15 of the calendar year






--------------------------------------------------------------------------------




commencing immediately after the Eligible Director’s Termination Date. The
Entitlement Date elected by an Eligible Director (other than a U.S. Eligible
Director) pursuant to Section 4.1 with respect to Post-2004 DSUs shall not be
before the later of the date on which such election is filed with CPRC and six
months after the Eligible Director’s Termination Date and shall not be later
than December 15 of the calendar year commencing immediately after the Eligible
Director’s Termination Date. Where an Eligible Director does not elect a date
within the permissible period set out above as his Entitlement Date, the
Entitlement Date for such Eligible Director shall be December 15 of the calendar
year commencing immediately after the Eligible Director’s Termination Date.
4.2.2    Notwithstanding Section 4.2.1, where an Eligible Director elects an
Entitlement Date under Section 4.1 for Pre-2005 DSUs that is earlier than the
date that is six months after the Eligible Director’s Termination Date the
Entitlement Date for any Post-2004 DSUs credited to such Eligible Director’s
Account shall be date that is six months after the Eligible Director’s
Termination Date.
4.2.3    Notwithstanding any other provision of this Plan, the Entitlement Date
of a U.S. Eligible Director with respect to Post-2004 DSUs shall be the date
that is six months after the U.S. Eligible Director’s Termination Date.
4.2.4    Notwithstanding any other provision of this Plan, including Section
4.2.3, the Entitlement Date of an Eligible Director with respect to Post-2013
DSUs shall be the date that is twelve months after the Eligible Director’s
Termination Date.
4.3    Extended Entitlement Date
In the event that an Eligible Director’s Entitlement Date falls between the
record date for a dividend on the Shares and the related dividend payment date
then, notwithstanding Sections 4.1 and 4.2, the redemption of his DSUs shall not
be deferred; however, the redemption of the dividend equivalents (to be redeemed
at the same Fair Market Value determined on the Entitlement Date) to be credited
in respect of the foregoing dividend payment shall be deferred until the day
immediately following such dividend payment date (or as soon as practicable
thereafter), but in the case of U.S. Eligible Directors not later than the last
day of the calendar year in which the Entitlement Date occurs, and the number of
DSUs to be redeemed under Section 4.1 in respect of such Eligible Director at
his Entitlement Date shall include dividend equivalents determined in accordance
with Section 3.4 with respect to such record date. In the event that the
Committee is unable, by an Eligible Director’s Entitlement Date, to compute the
final value of the DSUs recorded in such Eligible Director’s Account by reason
of the fact that any data required in order to compute the market value of a
Share has not been made available to the Committee, and such delay is not caused
by the Eligible Director, then the Entitlement Date shall be the next following
trading day on which such data is made available to the Committee.










--------------------------------------------------------------------------------




4.4    Limitation on Extension of Entitlement Date
Notwithstanding any other provision of the Plan, all amounts payable to, or in
respect of, an Eligible Director hereunder shall be paid on or before December
31 of the calendar year commencing immediately after the Eligible Director’s
Termination Date.
4.5    Postponed Entitlement Date
Without limiting the generality of Section 5.5 and notwithstanding any other
provision of the Plan, if in the opinion of the Committee, an Eligible Director
is in possession of material undisclosed information regarding either or both of
the Company and the Shares on his Entitlement Date, which in the case of U.S.
Eligible Directors would prohibit the receipt of a payment under the Plan under
U.S. federal securities laws, such Eligible Director’s Entitlement Date shall be
postponed until the earliest of the date on which (i) the Committee is satisfied
the Eligible Director is no longer in possession of any such material
undisclosed information, or (ii) December 15 of the year following the year of
the Eligible Director’s Termination Date.
Section 5 General
5.1    Unfunded Plan
Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any individual holds any rights by virtue of an election under the Plan,
such rights (unless otherwise determined by the Committee) shall be no greater
than the rights of an unsecured general creditor of CPRC.
5.2    Successors and Assigns
The Plan shall be binding on all successors and assigns of the Company, CPRC and
an Eligible Director, including without limitation, the estate of such Eligible
Director and the legal representative of such estate, or any receiver or trustee
in bankruptcy or representative of the Company’s or CPRC’s or the Eligible
Director’s creditors.
5.3    Plan Amendment
The Board may amend the Plan as it deems necessary or appropriate, but no such
amendment shall, without the consent of the Eligible Director or unless required
by law, adversely affect the rights of an Eligible Director with respect to DSUs
to which the Eligible Director is then entitled under the Plan. Notwithstanding
the foregoing, any amendment of the Plan shall be such that the Plan
continuously meets the requirements of paragraph 6801(d) of the regulations
under the Income Tax Act (Canada) or any successor to such provision. For
avoidance of doubt, the Board may amend the Plan without the consent of any
Eligible Director so as to comply with the requirements of Section 409A of the
Internal Revenue Code.










--------------------------------------------------------------------------------




5.4    Plan Termination
The Board may terminate the Plan at any time, but no such termination shall,
without the consent of the Eligible Director or unless required by law,
adversely affect the rights of an Eligible Director with respect to DSUs to
which the Eligible Director is then entitled under the Plan. Notwithstanding the
foregoing, termination of the Plan shall be such that the Plan continuously
meets the requirements of paragraph 6801(d) of the regulations under the Income
Tax Act (Canada) or any successor to such provision. In the case of U.S.
Eligible Directors, the Board may accelerate the payment of benefits upon a Plan
termination only if the termination occurs:
(a) within 12 months of a corporate dissolution taxed under section 331 of the
Internal Revenue Code, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(1)(A), provided that the payments under the Plan are included in
the Eligible Director’s gross income in the latest of (i) the calendar year in
which the Plan termination occurs, (ii) the calendar year in which such benefit
becomes vested or (iii) the first calendar year in which the payments are
administratively practicable;
(b) within 30 days preceding or within 12 months following a change in control
event, as defined in Treasury Regulation §1.409A-2(g)(4)(i) or
(c) upon any other termination event permitted under section 409A of the
Internal Revenue Code.
5.5    Applicable Trading Policies
The Committee and each Eligible Director will ensure that all actions taken and
decisions made by the Committee or an Eligible Director, as the case may be,
pursuant to the Plan, comply with applicable securities regulations and policies
of the Company relating to insider trading and “black out” periods.
5.6    Currency
All payments and benefits under the Plan in respect of Eligible Directors who
are residents of Canada for purpose of the Income Tax Act (Canada) shall be
determined and paid in the lawful currency of Canada. All payments and benefits
under the Plan in respect of Eligible Directors who are not residents of Canada
for purpose of the Income Tax Act (Canada) shall be determined and paid in the
lawful currency of the United States of America.
5.7    Designation of Beneficiary
Subject to the requirements of applicable laws, an Eligible Director shall
designate in writing a person who is a dependant or relation of the Eligible
Director as a beneficiary to receive any benefits that are payable under the
Plan upon the death of such Eligible Director. The Eligible Director may,
subject to applicable laws, change such designation from time to time. Such
designation or change shall be in such form and executed and filed in such
manner as the Committee may from time to time determine.






--------------------------------------------------------------------------------




5.8    Death of Participant
In the event of an Eligible Director’s death, any and all DSUs then credited to
the Eligible Director’s Account shall become payable to the Eligible Director’s
Beneficiary in accordance with Section 4.
5.9    Rights of Participants
5.9.1    Except as specifically set out in the Plan, no employee of the Company,
or any Related Corporation, including any Eligible Director, or other person
shall have any claim or right to any Shares or other benefit in respect of DSUs
granted pursuant to the Plan.
5.9.2    Rights of Eligible Directors respecting DSUs shall not be transferable
or assignable other than by will or the laws of descent and distribution.
5.9.3    Neither the Plan nor any award thereunder shall be construed as
granting an Eligible Director a right to be retained as a member of the Board or
of the board of CPRC or any Affiliate or a claim or right to any future grants
of DSUs.
5.9.4    Under no circumstances shall DSUs be considered Shares nor shall they
entitle any Eligible Director or other person to exercise voting rights or any
other rights attaching to the ownership of Shares, nor shall any Eligible
Director or other person be considered the owner of Shares by virtue of this
Plan.
5.10    Compliance with Law
The Eligible Director shall comply with all applicable laws and furnish the
Company with any and all information and undertakings as may be required to
ensure compliance therewith. This Plan is intended to comply with the provisions
of Section 409A of the Internal Revenue Code, and shall be interpreted and
construed accordingly.
5.11    Withholding
The Company and CPRC shall be entitled to deduct any amount of withholding taxes
and other withholdings from any amount paid or credited hereunder.


July 1, 2013






/s/ Peter Edwards
Peter Edwards
Vice-President, Human Resources and Industrial Relations
Canadian Pacific Railway Company




